382 U.S. 12 (1965)
ALUMINUM CO. OF AMERICA ET AL.
v.
UNITED STATES.
No. 84.
Supreme Court of United States.
Decided October 11, 1965.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF MISSOURI.
Herbert A. Bergson, Howard Adler, Jr., Daniel H. Margolis and William K. Unverzagt for appellants.
Solicitor General Cox, Acting Assistant Attorney General Wright, Lionel Kestenbaum, Jerry Z. Pruzansky and Edna Lingreen for the United States.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.